 168DECISIONSOF NATIONALLABOR RELATIONS ' BOARDCaribe Industrial and Electrical Supply,Inc.andUnion Insular de Trabajadores Industriales yConstrucciones Electricas,Inc. (UMCE), Peti-tioner.Case 24-RC-5424January15, 1975DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERS JENKINS, KENNEDY, ANDPENELLOPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted on August 12, 1974, under the directionand supervision of the Regional Director for Region24, among the employees in the stipulated unit. Atthe conclusion of the election, the parties werefurnished a tally of ballots which showed that, ofapproximately 33 eligible voters, 31 cast ballots, ofwhich 15 were cast for, and 15 against, the Petitioner.There were no challenged ballots. One ballot wasdeclared void. The voided ballot is sufficient to affectthe election results. Thereafter, the Petitioner filed atimely objection to the conduct of the election.In accordance with the National Labor RelationsBoard Rules and Regulations,Series 8, as amended,theRegionalDirector conducted an investigationand, on August 21, 1974, issued and duly served onthe parties his Report and Recommendation onObjections in which he recommended that the Boardsustainthe objection and that the Petitioner becertified.Thereafter the Employer timely filedexceptions I combined with a brief to theRegionalDirector's report.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employeris engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.rIn In 3 of his report,the Regional Director,in apprising the parties oftheir rights to appeal his findings,conclusions, and recommendations to theBoard,erroneously referred the parties to the procedures set forth in Sec.102.67 of the Board'sRules and Regulations.Thereafter the Employer filedwith the Board a document designated as a Petition for Review. In thecircumstanceswe accept this document as exceptions to the RegionalDirector's report,pursuant to Sec 102.69 of the Board'sRules andRegulations,noting that the document fully complies with the number,timeliness,legibility,service,and statement of service requirements of saidsectionMoreover,inasmuch as the provisions of Sec.102.67 substantiallyrestrict the grounds upon which an appeal may be made,unlike theprovisions of Sec 102.69, we have carefully examined the document filed bythe Employer in light of the entire record in order to determine whether ornot the Employer,having been erroneously referred to the procedures of2.Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The parties stipulated, and we find, that thefollowing employees of the Employer constitute aunitappropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of theAct:All employees of the Employer at its places ofbusinesslocated at Hato Rey P.R., and at LaMuda, Guaynabo, Puerto Rico, including ware-house employees, drivers and their helpers, insidesalesmen,shipping and receiving clerks, butexcluding all office clerical employees, guards andsupervisors as defined in the Act.5.The Board has considered the Regional Direc-tor's report, the Employer's exceptions 2 combinedwith a brief, and the entire record in this case andmakes the following findings:The Petitioner's objection related to the action ofthe Board agent in ruling void, during the tabulationof the ballots at the conclusion of the balloting, aballot described in the Regional Director's reportsubstantially as follows: the voter marked a verticalline in the "No" square and marked a complete "X"in the "Yes" square. The Regional Director conclud-ed that the voter's intent isclearly reflected in thedistinct "X" in the "Yes" square, and recommendedthat the ballot be ruled a valid "Yes" vote.In its exceptions the Employer contends that theballot in dispute was properly declared void by theBoardagent.The Employer urges in effect that thevertical line in the "No" square constitutes aconflicting mark, which cancels the effect of the clear"X" in the "Yes" square, and that a ballot so markedfails to disclose the clear intent of the voter. We findthe thrust of the Employer's contentions to bemeritorious. In our view the recent holding in theMercy College3caseisdispositiveof the issuepresented here. As we observed there:Sec. 102.67, has conceivably been prejudiced thereby.We note thatthe factsin the instant case were not in dispute,and accordingly, as conceded by theEmployer,the result here turns on the application of said facts of theappropriate legal principles.We are satisfied that the document filed by theEmployer fully sets forth the legal principles relied on by the Employer andurged upon us. Accordingly,we find that the Employer has not beenprejudiced by having been erroneously referred to Sec.102.67 of the Board'sRules and Regulations.2 In light of our determination herein that the disputed ballot isvoid, ascontended by the Employer, we find it unnecessary to reach a determrna-tion with respect to the Employer's contention in the alternative to the effectthat at the very least the election herein should be set aside.3 212 NLRB925 (1974).216 NLRB No. 33 CARIBE INDUSTRIAL &In findinga ballot to be valid the Boardrequires that the intentof the votersin markinghis ballot mustbe clearlyexpressed.Here themarkingsin either of the designated squares,absent themarking inthe other square, would beconsidereda clear indication of the intent of thevoter.However,inasmuchas both designatedsquareshave been marked in such a manner, thetrue intentof the votescannotin our judgment,be ascertainedwith the required degree ofcertainty.44 IdWe findGifford-Hill & Co., Inc.,181 NLRB729 (1970),cited by theRegionalDirector,distinguishable on its facts as there was no attemptederasure or other attempt to obliterate one of the conflicting marks. To theELECTRICAL SUPPLY169Accordingly, we find the ballot in dispute here to bevoid.CERTIFICATION OF RESULTS OFELECTIONIt ishereby certified that a majority of the validballots have not beencastforUnion Insular deTrabajadoresIndustrialesy Construcciones Electri-cal, Inc. (UITICE), and that said labor organizationis not the exclusive representativeof all the employ-ees, in the unitherein involved, within themeaningof Section9(a) of the National Labor Relations Act,as amended.extentBelmont SmeltingA Refining Works, Inc.,115 NLRB 1481 (1956),also cited by the Regional Director is inconsistent herewith,we decline tofollow it.